DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-16, drawn to a fluorine-containing gas removing agent.
Group II, claims 17-22, drawn to a method of manufacturing the removing agent.
Group III, claims 23-26, drawn to a method of decomposing a fluorine-containing gas and a method of recovering fluorine.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a fluorine-containing gas removing agent comprising alumina and an alkaline earth metal compound, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hattori et al. (Hattori et al., “High-Performance Decomposition and Fixation of Dry Etching Exhaust Perfluoro-Compound Gases and Study of Their Mechanism”, Japanese Journal of Applied Physics, 2011, Vol. 50, pages 117301.1-117301.8).  Hattori teaches a fluorine-containing gas removing agent comprising alumina and an alkaline earth metal compound prepared by mixing calcium hydrate and aluminum hydrate, granulating in water, extruding, and processing thermally for 1 hour at 600°C in the atmosphere; the alumina comprising η and λ phase alumina (Hattori, abstract, sections 2 and 3.2).  Applicant discloses that the agent containing alumina containing η or λ phase have the claimed ammonia desorption curve (Applicant’s instant specification, (4)-(5) in paragraph [0017], examples, (3) in paragraph [0117]).

During a telephone conversation with Daniel Beaty on 01/12/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-26 are pending.  Claims 1-16 are being examined.  Claims 17-26 are withdrawn from further consideration as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (Hattori et al., “High-Performance Decomposition and Fixation of Dry Etching Exhaust Perfluoro-Compound Gases and Study of Their Mechanism”, Japanese Journal of Applied Physics, 2011, Vol. 50, pages 117301.1-117301.8).
Considering claims 1-2, Hattori teaches a fluorine-containing gas removing agent comprising alumina and an alkaline earth metal compound prepared by mixing calcium hydrate and aluminum hydrate, granulating in water, extruding, and processing thermally for 1 hour at 600°C in the atmosphere; the alumina comprising η and λ phase alumina (Hattori, abstract, sections 2 and 3.2).  Applicant discloses that the agent containing alumina containing η or λ phase alumina have the claimed ammonia desorption curve (Applicant’s instant specification, (4)-(5) in paragraph [0017], examples, (3) in paragraph [0117]).  Thus, it would be expected that the removing agent of Hattori comprising both η and λ phase alumina would also have the claimed ammonia desorption curve.
Considering claim 3, the claims are directed to a removing agent.  Hattori teaches the claimed removing agent.  Thus, it would be expected that Hattori’s removing agent would also satisfy the limitation of wherein the amount of ammonia desorbed in a temperature range of 100 to 450°C is 10.0 to 100.0 mmol/kg per weight of the removing agent in the ammonia TPD-MS spectrum measurement of the mass-to-charge ratio 15.
Considering claim 4, the claims are directed to a removing agent.  Hattori teaches the claimed removing agent.  Thus, it would be expected that Hattori’s removing agent would also satisfy the limitation of wherein the amount of ammonia 
Considering claims 5, 7, and 9, Hattori teaches the alumina comprising a crystalline alumina by teaching that it comprises η and λ phase alumina (Hattori, section 3.2).
Considering claim 6, applicant discloses in paragraph [0113] of instant specification that the single peak in 2θ=45° to 47° in the X-ray diffraction pattern is associated with the presence of η alumina.  Hattori teaches the presence of η alumina (Hattori, section 3.2); thus, it would be expected that Hattori’s crystalline alumina would also have a single peak in 2θ=45° to 47° in the X-ray diffraction pattern.
Considering claim 8, applicant discloses in paragraph [0114] of instant specification that the peak at 2θ=42.6° in the X-ray diffraction pattern is associated with the presence of λ alumina.  Hattori teaches the presence of λ alumina (Hattori, section 3.2); thus, it would be expected that Hattori’s crystalline alumina would also have a peak at 2θ=42.6°±5° in the X-ray diffraction pattern.
Considering claim 10, Hattori teaches the alkaline earth metal compound is a calcium hydroxide/oxide (Hattori, sections 2 and 3.2).
Considering claim 11, Hattori teaches the molar ratio of aluminum atoms:alkaline earth metal atoms is 1:9 to 5:5 (0.1-1) by teaching that the ratio of Ca:Al is 7:3 (Al:Ca = 0.4) (Hattori, top of 1st column of page 117301-6).
Considering claims 12-13, Hattori teaches the sum of the weight of aluminum oxide and the alkaline earth metal oxide is 70 weight% or more based on the total 
Considering claims 14-16, the claims are directed to a removing agent and the specific gas and/or composition does not impart any additional structural limitations to the removing agent.  
Nonetheless, Hattori teaches the fluorine-containing gas is selected from the claimed fluorinated hydrocarbons and from the claimed perfluoro compounds (Hattori, Table I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        er1